DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2020 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0004469 A1-hereinafter Park).

Regarding claim 1, Park teaches a battery module comprising:
a plurality of battery cells each having electrode terminals (Park Figure 1, battery cells 110 and terminals 111);
a pair of end plates that cover both side end surfaces of a battery stack including the plurality of stacked battery cells (park Figure 1 endplates 160); and
a plurality of fastening members that fasten the end plates to each other (Park Figure 1 side plates 170),
wherein each of the end plates includes an overlapping portion that covers at least a portion of each of the fastening members covering each side surface of the battery cells located on the both side end surfaces of the battery stack (Park Figure 1 end plate 160 overlaps and covers an inside portion of the side plate 170 in the regions shown below in annotated Figure 1),


    PNG
    media_image1.png
    586
    778
    media_image1.png
    Greyscale


and the overlapping portion and the fastening members are welded and fixed (Park [0046] end plate 160 and side plate 170 may be coupled to each other, e.g., using laser welding or ultrasonic wave welding).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0004469 A1-hereinafter Park) in view of Kim et al. (US 2015/0236326 A-hereinafter Kim).

Regarding claim 1, Park teaches a battery module comprising:
a plurality of battery cells each having electrode terminals (Park Figure 1, battery cells 110 and terminals 111);
a pair of end plates that cover both side end surfaces of a battery stack including the plurality of stacked battery cells (park Figure 1 endplates 160); and
a plurality of fastening members that fasten the end plates to each other (Park Figure 1 side plates 170),
wherein each of the end plates includes an overlapping portion with each of the fastening members,
and the overlapping portion and the fastening members are welded and fixed (Park [0046] end plate 160 and side plate 170 may be coupled to each other, e.g., using laser welding or ultrasonic wave welding).
Park shows in Figure 1 that the side plate 170 is provided on the outside of the end plate region and therefore fails to teach wherein the end plates is provided on the outside of the side plate so as to cover a portion of the side plate.

Kim discloses a battery module being included in a battery pack. Kim is analogous with Park as both references are related to battery modules being within a casing. Kim teaches a front cover that is added to and mounted to the bus bar assembly to close off an end portion of the battery module (Kim Figures 8 and 9) and is in contact with the module case 210 and covers a portion of the module case as seen in the annotated Figure below. Figure 9 of Kim shows that the front cover 220 can cover an end and a portion of the side of the module case 210 and be welded and secured to the module case 210.

    PNG
    media_image2.png
    339
    541
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the end plate 160 such that the bent, extending portions 161 can cover the side plates 170 and be welded to each other. The end plate being on the outside of the side plate is shown by Kim and would be an alternative to the configuration of Park.

Regarding claim 2, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein the overlapping portion is continuously formed along a vertical direction of each of the end plates (Park Figure 1 continuous overlap occurs).
	
Regarding claim 3, modified Park teaches all the claim limitations of claim 1. Modified Park teaches the overlapping portions of the end plate is outside and covers the portion of the side plate. As further shown by Figures 8 and 9, the front cover and the module case are flush with one another.
	Therefore, it would have been obvious to  a skilled artisan to have overlapping portions of the end plates and the side plates are flush with one another as it is a design choice.

Regarding claim 4, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein each of the end plates includes the overlapping portions formed on left and right side surfaces of each of the end plates, respectively, and an interval between the overlapping portions in plan view coincides with an interval in plan view of the battery stack (Park Figure 1, overlap can be done in the region of the battery stack).

Regarding claim 5, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein each of the end plates includes a plate-shaped plate body, and the plurality of overlapping portions are fixed to respective sides of the plate-shaped plate body by screwing (Kim Figure 1 and 2 screws/ fixing members 150 are added and can fix the end plats to the apparatus of the battery module).

Regarding claim 6, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein the battery module is configured to be used in driving devices such as a motor of electric vehicles (Park [0005]). While Park fails to teach specific details of the vehicle other than the motor, electric vehicles are known to have a vehicle body and wheel attached as exemplified by Ochi (US 2013/0316200 A1). Ochi teaches in Figure 1 and Figure 2 a battery module for use in an electric vehicle having a vehicle body, a motor, and wheels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727